NUMBER 13-22-00178-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


                               IN RE THE STATE OF TEXAS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Benavides and Tijerina
          Memorandum Opinion by Chief Justice Contreras1

        On April 20, 2022, relator the State of Texas filed a petition for writ of mandamus

through which it asserted that the trial court abused its discretion by granting a motion to

abate the underlying condemnation proceedings based on alleged violations of the Texas

Property Code. On April 22, 2022, this Court requested that the real parties in interest,

George Roberts, Olivia Roberts, and Rita Collier, or any others whose interest would be



        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
directly affected by the relief sought, file a response to the petition for writ of mandamus.

See TEX. R. APP. P. 52.2, 52.4, 52.8. However, relator has now filed a motion to dismiss

this petition for writ of mandamus on grounds that the trial court has lifted its abatement,

and the petition for writ of mandamus is now moot. Relator asks that we dismiss this

original proceeding and assess costs against the party incurring them.

       The Court, having examined and fully considered relator’s motion to dismiss, is of

the opinion that it should be granted. See Heckman v. Williamson County, 369 S.W.3d

137, 162 (Tex. 2012) (“A case becomes moot if, since the time of filing, there has ceased

to exist a justiciable controversy between the parties—that is, if the issues presented are

no longer ‘live,’ or if the parties lack a legally cognizable interest in the outcome.”); In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the

legal proceedings, including the appeal.”); see also In re Smith County, 521 S.W.3d 447,

453–55 (Tex. App.—Tyler 2017, orig. proceeding). Accordingly, we grant relator’s motion

to dismiss, and we dismiss this petition for writ of mandamus. Costs shall be assessed

against the party incurring them.

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Delivered and filed on the
1st day of June, 2022.




                                              2